Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Compound 130 in the reply filed on January 18, 2022 is acknowledged.
	The elected compound has the following structural formula.
RN   2316808-23-6  HCAPLUS
CN   1H-1,2,3-Triazole, 1-[3-[[4-[[2-[(1E)-2-[2-fluoro-4-
     (trifluoromethyl)phenyl]ethenyl]-4-oxazolyl]methoxy]phenyl]thio]propyl]-
     (CA INDEX NAME)

    PNG
    media_image1.png
    251
    729
    media_image1.png
    Greyscale


This compound is free from prior art and is allowable. 
The search was expanded to embrace the entirety of the compound of formula I according to claim 1. Copious amount of art was found. The claims even read on Mubritinib depicted below. See Example 4 in US 2002/0173526. Mubritinib is claimed as the first species in claim 89.
     
RN   366017-09-6  HCAPLUS     
CN   1H-1,2,3-Triazole, 1-[4-[4-[[2-[(1E)-2-[4-
     (trifluoromethyl)phenyl]ethenyl]-4-oxazolyl]methoxy]phenyl]butyl]-  (CA 
     INDEX NAME)
  

    PNG
    media_image2.png
    251
    729
    media_image2.png
    Greyscale


	Therefore, the search and examination has been limited to claim 1. 	Claims 2, 12, 89, 95, 101, 103, 124, 128 and 136 are withdrawn from consideration because art was found (see MPEP 803.02.)
 	Applicants are advised of MPEP 803.02 Restriction - Markush Claims [R - 2], fourth and fifth paragraph, where is stated:
	“As an example, in the case of an application with a Markush - type claim drawn to the compound C - R, wherein R is a radical selected from the group consisting of A, B, C, D, and E, the examiner may require a provisional election of a single species, CA, CB, CC, CD, or CE. The Markush - type claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush - type claim and claims to the elected species shall be rejected, and claims to the non - elected species would be held withdrawn from further consideration. As in the prevailing practice, a second action on the rejected claims would be made final.” (emphasis added).
	On the other hand, should no prior art be found that anticipates or renders obvious the elected species, the search of the Markush-type claim will be extended. If prior art is found that anticipates or renders obvious the Markush-type claim with respect to a non-elected species, the Markush-type claim shall be rejected and claims to the nonelected species held withdrawn from further consideration. The prior art search, however, will not be extended unnecessarily to cover all nonelected species. Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action made final. Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krell et al. (US 2009/0264485). The claim reads on the compounds of Examples 1-4 of the reference (see pages 11-12).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bosenmeier et al. (US 2005/0267179). The claim reads on the compounds of Examples 8-9 of the reference (see page 17). Some of the anticipatory compounds are depicted below.
RN   870534-36-4  HCAPLUS
CN   1H-1,2,3-Triazole, 1-[2-[[[4-[[2-[(1E)-2-(4-chloro-2-
     fluorophenyl)ethenyl]-4-oxazolyl]methoxy]-2-
     methylphenyl]methyl]thio]ethyl]-  (CA INDEX NAME)

    PNG
    media_image3.png
    251
    694
    media_image3.png
    Greyscale

RN   870534-32-0  HCAPLUS
CN   1H-1,2,3-Triazole, 1-[2-[[[4-[[2-[2-(4-chlorophenyl)ethenyl]-4-
     oxazolyl]methoxy]phenyl]methyl]thio]ethyl]-  (CA INDEX NAME)

    PNG
    media_image4.png
    220
    694
    media_image4.png
    Greyscale

RN   870534-33-1  HCAPLUS
CN   1H-1,2,3-Triazole, 1-[2-[[[4-[[2-[2-(4-chloro-2-fluorophenyl)ethenyl]-4-
     oxazolyl]methoxy]phenyl]methyl]thio]ethyl]-  (CA INDEX NAME)

    PNG
    media_image5.png
    220
    694
    media_image5.png
    Greyscale

RN   870534-52-4  HCAPLUS
CN   1H-1,2,3-Triazole, 1-[2-[[[4-[[2-[(1E)-2-(4-chloro-2-
     fluorophenyl)ethenyl]-4-oxazolyl]methoxy]phenyl]methyl]thio]ethyl]-  (CA 
     INDEX NAME)

    PNG
    media_image6.png
    251
    694
    media_image6.png
    Greyscale





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Krell et al. (US 2009/0264485). 
	The reference teaches a generic group of compounds which embraces applicants’ claimed compounds (See pages 1-2, compounds of formula (I) and definitions of the variables). The claims differ from the reference by reciting specific species and a more limited genus than the reference. However, it would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus taught by the reference, including those instantly claimed, because the skilled chemist would have the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as taught for the genus as a whole. One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole. It has been held that a prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus.  In re Susi, 440 F.2d 442, 169 USPQ 423, 425 (CCPA 1971), followed by the Federal Circuit in Merck & Co. v. Biocraft Laboratories, 847 F.2d 804, 10 USPQ 2d 1843, 1846 (Fed. Cir. 1989).
Claim 1 is also rejected under 35 U.S.C. 103 as being unpatentable over Bosenmeier et al. (US 2005/0267179) for the same reason (See page 1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i) The term “heteroaryl” is indefinite because it is not known how many atoms are present, how many and what kind of heteroatoms are involved, what size ring is intended and how many rings are present.
ii) Regarding the “heterocycloalkyl,” is a saturated cycloalkyl intended or is this a heterocycle-akyl- group? A clarification is required because it is not nomenclature. The term “heterocycle” is also indefinite because it is not known how many atoms make up the ring, which atoms are present and what kind of a ring (monocyclic, bicyclic, spiro, fused, bridged, saturated, etc.) is intended.

Claim 128 would be rejected as not being enabled for inhibiting tumor growth and/or inducing tumor cell death and/or treating cancer generally. No compound has ever been found that can for inhibit tumor growth and/or induce tumor cell death and/or treat cancers generally even though massive efforts have been directed towards this end. Since this assertion is contrary to what is known in oncology, proof must be provided that this revolutionary assertion has merits. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668. The examiner can normally be reached 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



February 26, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624